Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8 No.333-193977) pertaining to the 2014 Incentive Award Plan of SizmekInc. of our report dated March11, 2016, with respect to the consolidated and combined financial statements filed with the Securities and Exchange Commission of SizmekInc., included in this Annual Report (Form10-K) for the year ended December31, 2015 and the effectiveness of internal control over financial reporting. /s/ Kost Forer Gabbay& Kasierer Tel-Aviv, Israel March11, 2016
